Citation Nr: 0732448	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-35 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly pension for the surviving 
spouse of the veteran based on the need for the regular aid 
and attendance of another person or on account of being 
housebound.



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from January 1941 to November 1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 


FINDINGS OF FACT

1.  The appellant is not helpless or blind or nearly helpless 
or blind, and/or a patient in a nursing home because of 
mental or physical incapacity; she does not require the daily 
assistance of another person to perform the activities of 
daily living or to protect herself from the dangers of her 
environment.

2.  The appellant is not substantially confined to her home 
or immediate premises by reason of disability or 
disabilities, which it is reasonably certain will remain 
throughout her lifetime.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance of another person or by reason 
of being housebound are not met.  38 U.S.C.A. §§ 1502, 1521 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.351, 3.352 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on her behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the claimant in July 2003.  That letter advised the 
claimant of the information necessary to substantiate her 
claim, and of her and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter told her what evidence was 
necessary, to provide or identify any relevant evidence, and 
that it was ultimately her responsibility to ensure that VA 
received any relevant evidence.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The claimant 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA, and she was afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim, and has in fact provided additional arguments at 
every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for special monthly pension, 
any questions as to the appropriate effective date to be 
assigned is rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant's 
disabilities require daily aid and attendance and render her 
permanently housebound is her own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  

Aid and Attendance/Housebound

In order to establish entitlement to special monthly pension 
based on the need for regular aid and attendance, the 
claimant must be a patient in a nursing home on account of 
mental or physical incapacity; or be blind or so nearly blind 
as to have corrected visual acuity in both eyes of 5/200 or 
less or concentric contraction of the visual field to 5 
degrees or less; or have a factual need for regular aid and 
attendance of another person.  38 U.S.C.A. § 1502, 1541; 38 
C.F.R. § 3.351(b).

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress self or to keep self ordinarily clean and 
presentable, frequent need to adjust prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid, inability to feed self through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made; the particular 
personal functions, which the claimant is unable to perform, 
should be considered in connection with the condition as a 
whole, and the need for aid and attendance must only be 
regular, not constant.  Id.  For a favorable rating, at a 
minimum, one of the enumerated factors must be present.  
Turco v. Brown, 9 Vet. App. 222, 224-25 (1996).

Here, the appellant is not living in a nursing home, blind or 
nearly blind nor does she allege such.  Rather, the appellant 
alleges her medical history includes cervical cancer, several 
broken bones, and a "nervous" condition, renders her 
completely disabled and unable to care for herself.  

In support of her claim, statements from her private doctor, 
Dr. Chaffin, indicate that the appellant's medical conditions 
render her totally unemployable, but he does not comment 
specifically on her day-to-day ability to function.  The 
private treatment records identified by the appellant, 
moreover, do not give details of the appellant's day-to-day 
level of functioning, but rather detail her past medical 
treatment and diagnoses, which include: treatment for 
cervical cancer in 1993 to 1994, to include a chemotherapy 
and a hysterectomy; a right thyroid lobectomy in 1997; 
surgical intervention to heal a right tibia fracture in 1998; 
and treatment for severe anxiety and depression.  None of 
these records indicate what, if any, current medical 
treatment the appellant receives.  

The appellant's son, in a November 2006 statement, indicated 
that he helps his mother clean the house, take her to 
doctor's appointments and do her grocery shopping because she 
cannot drive and is unable to do these things for herself.  
He did indicate, however, that the appellant is able to comb 
her hair, take a bath and prepare her own meals.  

Although the medical evidence shows serious and extensive 
treatment in the past, the treatment records are not 
indicative of someone unable to perform daily living 
functions.  Medical opinions merely indicate the appellant is 
unable to sustain any substantial employment, which is not 
the issue here.  Rather, what is of consequence is whether 
the appellant is able to take care of herself on a daily 
basis.  According to her son's statement, she is able to take 
a bath, comb her hair and fix her own meals.  Her limitations 
have more to do with her inability to drive than her 
inability to perform simple daily tasks. 

Thus, the preponderance of the evidence establishes that the 
appellant does not have a need for the regular aid and 
attendance of another person.  The appellant herself is not 
qualified to provide the medical nexus between her 
disabilities and the need for aid and attendance.  Howell v. 
Nicholson, 19 Vet. App. 535 (2006).  For the reasons 
discussed above, the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

If the appellant is not in need of regular aid and 
attendance, as is the case here, consideration will be given 
as to whether the appellant is housebound.  This benefit 
provides an alternate basis for special monthly pension.  38 
C.F.R. § 3.351(e).  To establish entitlement to special 
monthly pension based on housebound status under 38 U.S.C.A. 
§ 1114(s), the evidence must show that an appellant is 
permanently and substantially confined to the immediate 
premises.  38 C.F.R. §§ 3.351, 3.352.  The requirement that 
the surviving spouse be "permanently housebound" is met when 
the surviving spouse is substantially confined to her 
dwelling and the immediate premises by reason of disability 
or disabilities which it is reasonably certain will remain 
throughout the surviving spouse's lifetime.  See 38 C.F.R. § 
3.351(f).

As explained above, this is simply not shown here.  The 
appellant states she cannot drive and relies on her son to do 
the grocery shopping and take her to doctors' appointments, 
but she is not confined to her dwelling by reason of 
disability, rather she is limited by reason of her inability 
to drive.  There has been no medical evidence provided 
indicating her disabilities are so dehabilitating that she 
cannot leave her home.  Additionally, aside from her 
psychiatric treatment, most of her medical records indicate 
significant medical intervention in the past versus 
currently.  Although her cancer treatment, for example, was 
extensive and may have limited her ability to leave her home 
in 1993, current records indicate her physical condition has 
greatly improved.  Similarly, past broken bones were 
surgically treated, but currently are not dehabilitating 
conditions.  In short, even to the extent that some of her 
medical conditions resulted in some past confinement, it is 
not reasonably certain that the disability or disabilities 
and resultant confinement will continue throughout her 
lifetime and, indeed, they have not.  Although the appellant 
identified herself as having received treatment at Highlands 
Regional-The Medical Center of Eastern Kentucky and Paul B. 
Hall Regional Medical Center, these facilities have responded 
that they do not have any related records.  As stated, it 
appears that she does not receive regular treatment, 
currently. 

Accordingly, the Board concludes that the requirements for 
special monthly pension at the housebound rate are not met 
and the appeal for special monthly pension must be denied. 


ORDER

Entitlement to special monthly pension for the surviving 
spouse of the veteran based on the need for the regular aid 
and attendance of another person or on account of being 
housebound is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


